Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Pub. No. 2017/0278894) of record, in view of Wu (U.S. Patent Pub. No. 2018/0331162) of record, in view of Choe (U.S. Patent Pub. No. 2010/0053385) of record.
		Regarding Claim 1
FIG. 7 (annotated below) of Sato discloses a display device, comprising: a substrate (116) including a plurality of pixels (126, FIG. 2), wherein each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel [0056]; a first electrode (104) in each of the first sub-pixel and the second sub-pixel; a third electrode (112) in each of the first sub-pixel and the second sub-pixel; a second electrode (108) between the first electrode and the third electrode; a first light-emitting layer (106) between the first electrode and the second electrode, the first light-emitting layer being configured to emit light of a first color (blue); a second light-emitting layer (110) between the second electrode and the third electrode, the second light-emitting layer being configured to emit mixed light (yellow) of second (red) and third (green) colors that are different from each other [0062]; a color filter (FIG. 6) including a first color filter (156a) corresponding to the first sub-pixel and a second color filter (156b) corresponding to the second sub-pixel, a first driving transistor (136) in each of the first sub-pixel and the second sub-pixel, and configured to apply a first voltage to the first electrode; DB1/ 126227270.2Attorney Docket No.: 002463-5257a second driving transistor (138) in each of the first sub-pixel and the second sub-pixel, and configured to apply a second voltage to the third electrode; and an insulating film (142) on the first driving transistor and the second driving transistor, the insulating film including an opening area (opening for the V-portion of 112) that partially exposes the second driving transistor; a mask pattern (mask) on the insulating film between the first sub-pixel and the second sub-pixel, and including a protrusion (protrusion) that partially covers the opening area, wherein each of the first sub-pixel and the second sub-pixel is configured to allow the first light-emitting layer and the second light-emitting layer to emit light independently (the first light-emitting layer is controlled by the first electrode and the second electrode, the second light-emitting layer is controlled by the second electrode and the third electrode, the potentials of the first electrode, the second electrode, and the third electrode are independently controllable, Para. 88), wherein each of the plurality of pixels is configured to emit light of at least three colors (blue, yellow, white), wherein the second color filter (156b) is configured to transmit the light of the third color (green) of the mixed light emitted from the second light-emitting layer, and the second color filter is configured to block light of the second color (red) of the mixed light emitted from the second light-emitting layer, wherein the third electrode directly contacts the second driving transistor below the mask pattern in the opening area, and wherein the first light emitting layer directly contacts the protrusion of the mask pattern in the second sub-pixel. 

    PNG
    media_image1.png
    444
    690
    media_image1.png
    Greyscale

Sato fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel”; “the first color filter is configured to transmit the light of the first color emitted from the first light-emitting layer, transmit the light of the second color of the mixed light emitted from the second light-emitting laver, and block light of the third color of the mixed light emitted from the second light-emitting layer”.
	FIG. 1 of Wu discloses a similar display device, wherein each of the plurality of pixels includes only a first sub-pixel (10) and a second sub-pixel (11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Wu. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of providing high PPI and improving color gamut (Para. 3 of Wu).
	Sato as modified by Wu fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel” and “the first color filter is configured to transmit the light of the first color emitted from the first light-emitting layer, transmit the light of the second color of the mixed light emitted from the second light-emitting laver, and block light of the third color of the mixed light emitted from the second light-emitting layer”.
	FIG. 3 of Choe discloses a similar first color filter (Ms1) configured to transmit the light of the first color (B) (emitted from the first light-emitting layer 106 of Sato) and the light of the second color (R) of the mixed light (emitted from the second light-emitting laver 110 of Sato), wherein the first color filter is configured to block light of the third color (G) of the mixed light (emitted from the second light-emitting laver 110 of Sato). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Choe. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of generating colors not directed emitted from EML.

	Regarding Claim 2
	FIG. 7 of Sato discloses each of the first sub-pixel and the second sub-pixel is further configured to allow at least one of the first light-emitting layer and the second light-emitting layer to emit light [0062].
			
	Regarding Claim 7
	FIG. 7 of Sato discloses the first electrode (104) is connected to the first driving transistor (136) through a contact hole that passes through the insulating film (142).

	Regarding Claim 10
	FIG. 7 of Sato discloses the mask pattern is spaced apart from the first electrode.

Claims 12-14, 17, 19 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Pub. No. 2017/0278894) of record, in view of Wu, in view of Rudin (U.S. Patent Pub. No. 2007/0200979) of record.
	Regarding Claim 12
	FIG. 7 (annotated above) of Sato discloses a display device, comprising: a substrate (116) including a plurality of pixels (126, FIG. 2), each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel [0056]; a first driving transistor (136) in each of the first sub-pixel and the second sub-pixel on the substrate; a second driving transistor (138) in each of the first sub-pixel and the second sub-pixel on the substrate; a first electrode (104) in each of the first sub-pixel and the second sub-pixel and connected to the first driving transistor; a first light-emitting layer (106) on the first electrode, the first light-emitting layer being configured to emit light of a first color; a second electrode (108) on the first light-emitting layer; a second light-emitting layer (110) on the second electrode, the second light-emitting layer being configured to emit light of a second color; andDB1/ 106150824.248PATENTAttorney Docket No. 002463-5257 a third electrode (112) in each of the first sub-pixel and the second sub-pixel on the second light-emitting layer, the third electrode being connected to the second driving transistor; and an insulating film (142) on the first driving transistor and the second driving transistor, the insulating film including an opening area that partially exposes the second driving transistor; a mask pattern (mask) on the insulating film between the first sub-pixel and the second sub-pixel, and including a protrusion (protrusion) that partially covers the opening area, wherein each of the first sub-pixel and the second sub-pixel is configured to allow the first light-emitting layer and the second light-emitting layer to emit light independently (the first light-emitting layer is controlled by the first electrode and the second electrode, the second light-emitting layer is controlled by the second electrode and the third electrode, the potentials of the first electrode, the second electrode, and the third electrode are independently controllable, Para. 88), DB1/ 124804248.1wherein one of the light of the first color (blue) and the light of the second color is single light of one color, and the other of the light of the first color and the light of the second color is mixed light of two different colors (red and green), wherein the third electrode directly contacts the second driving transistor in the opening area (opening for the V-portion of 112), and wherein the first light emitting layer directly contacts the protrusion of the mask pattern in the second sub-pixel.
Sato fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel” and “the first color filter is configured to transmit the single light of one color and a partial portion of the mixed light of two different colors, and block a remaining portion of the mixed light of two different colors, and DB1/ 120433332.1ATTORNEY DOCKET NO.: 002463-5257wherein the second color filter is configured to transmit the remaining portion of the light of the mixed light of two different colors block the partial portion partial portion of the mixed light of two different colors”.
	FIG. 1 of Wu discloses a similar display device, wherein each of the plurality of pixels includes only a first sub-pixel (10) and a second sub-pixel (11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Wu. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of providing high PPI and improving color gamut (Para. 3 of Wu).
	Sato as modified by Wu fails to disclose “the first color filter is configured to transmit the single light of one color and a partial portion of the mixed light of two different colors, and the first color filter is configured to block a remaining portion of the mixed light of two different colors, and DB1/ 120433332.1ATTORNEY DOCKET NO.: 002463-5257wherein the second color filter is configured to transmit the remaining portion of the light of the mixed light of two different colors, and the second color filter is configured to block the partial portion partial portion of the mixed light of two different colors”.
	FIG. 15 of Rudin discloses a similar color filter structure, wherein the first color filter (cyan filter 9 allows transmission of blue and green) is configured to transmit the single light of one color (blue) and a partial portion (green) of the mixed light of two different colors, and the first color filter is configured to block a remaining portion (red) of the mixed light of two different colors, and DB1/ 120433332.1ATTORNEY DOCKET NO.: 002463-5257wherein the second color filter (magenta filter 10 allows transmission of blue and red) is configured to transmit the remaining portion (red) of the light of the mixed light of two different colors, and the second color filter is configured to block the partial portion (green) of the mixed light of two different colors [0044]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Rudin. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of improving color gamut of the display (Para. 13 of Rudin).
	
	Regarding Claim 13
	FIG. 7 of Sato discloses each of the first electrode and the third electrode is an anode electrode, and the second electrode is a cathode electrode.
		
	Regarding Claim 14
	FIG. 7 of Sato discloses the first light-emitting layer (106) is further configured to emit the light of the first color in response to a voltage applied to the first electrode and the second electrode, and the second light-emitting layer (110) is further configured to emit the light of the second color in response to a voltage applied to the second electrode and the third electrode.
	
	Regarding Claim 17
	FIG. 7 of Sato discloses the third electrode is connected to the second driving transistor below the mask pattern.
	
	Regarding Claim 19
	FIG. 7 of Sato discloses each of the first sub-pixel and the second sub-pixel is configured to emit light of at least three colors (blue, yellow, white).

	Regarding Claim 22
	FIG. 7 of Sato discloses the mask pattern (mask) is provided on the same layer (142) as the first electrode and is spaced apart from the first electrode.

Claims 9 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Sato, Wu and Choe, in view of Kim (U.S. Patent Pub. No. 2016/0276422).
	Regarding Claim 9
	Sato as modified by Wu and Choe discloses Claim 1. 
Sato as modified by Wu and Choe fails to explicitly disclose “the mask pattern is formed of the same material as that of the first electrode”.
	FIG. 1 of Kim discloses a similar display device, comprising a mask pattern (140) on the insulating film (112), wherein the mask pattern is formed of the same material as that of the first electrode [0008]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Kim. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of forming the pixel electrode and the mask simultaneously.

	Regarding Claim 21
	FIG. 7 of Sato discloses the third electrode (112) in each of the first sub-pixel and the second sub-pixel are on the first electrode (108). FIG. 1 of Kim discloses the mask pattern (140) is provided on the same layer (112) as the first electrode (pixel electrode) and is spaced apart from the first electrode.

Response to Arguments
Applicant’s arguments with respect to Claim 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892